Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on June 10, 2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving location data for a vehicle, wherein the payment is responsible for authorizing transactions associated with a user and maintaining a set of fraud rules that are consulted to determine whether to authorize a given transaction, and wherein the location data is received from an in-vehicle computer application associated with the vehicle; detecting that the vehicle has moved within a geofenced zone around a target location, the in-vehicle computer application being associated with the user; whitelisting a list of merchants within a predefined distance from the target location; receiving a request to authorize a transaction with a first merchant; determining that the first merchant is whitelisted; relaxing the fraud rules based on the determination that the first merchant is whitelisted, wherein relaxing the fraud rules comprises at least one of: refraining from applying a fraud rule that would have been applied if the first merchant were not whitelisted with the payment server, or applying a fraud rule with a less restrictive threshold value than would have been applied if the first merchant were not whitelisted; and approving the transaction with the first merchant based on the fraud rule with the less restrictive threshold value.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (business relations). That is, other than reciting “payment server”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer components. For example, “receiving”, “detecting”, “whitelisting”, “receiving”, “determining”, “relaxing”, “refraining”, “applying” and “aproving” in the context of this claim encompasses the user to manually determine a location of a vehicle and authorize transactions with respect to the geofenced area associated with the vehicle. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements- a “payment server” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claim 1 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-7 further describe the identified abstract idea. In addition, the limitations of claims 2-3 define how the location of the vehicle is determined which further describes the abstract idea. The generic computer component of claims 4-7 (server and device) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628